566 P.2d 411 (1977)
SHERIFF, CLARK COUNTY, Nevada, Appellant,
v.
Louise TOSTON, Respondent.
No. 9895.
Supreme Court of Nevada.
July 13, 1977.
Rehearing Denied August 17, 1977.
Robert List, Atty. Gen., Carson City, George E. Holt, Dist. Atty. and H. Douglas Clark, Deputy Dist. Atty., Clark County, Las Vegas, for appellant.
Morgan D. Harris, Public Defender and Thomas R. Jarrett, Deputy, Clark County, Las Vegas, for respondent.

OPINION
PER CURIAM:
On May 23, 1977, Louise Toston filed a pretrial petition for a writ of habeas corpus.
The petition did not meet the requirements the legislature imposed on habeas petitioners when it enacted Chapter 545 of the 1977 Nevada Statutes which became effective May 14, 1977. Nevertheless, the district judge considered and granted the petition and the state has appealed.
We do not reach the merit, if any, of the appeal because the habeas petition was not cognizable in the district court. Accordingly, we reverse. This proceeding is remanded with instructions to dismiss the petition.